DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a first filter unit” configured to “generate a plurality of results of filter processing for brightness by individually applying each of a plurality of filters for brightness with different frequency bands to a first brightness component image indicating a distribution of brightness components in a first image, the plurality of filters for brightness being spatial filters based on a visual characteristic of a human related to contrast detection” in claim 1; “a first composition unit” configured to “generate brightness contrast influence information indicating a distribution of degrees of influence of brightness contrast in the first image by compositing together the plurality of results of filter processing for brightness” in claim 1; “the first filter unit” “individually applies each of the plurality of filters for brightness after converting gamma of the first brightness component image to linear” in claim 6; “the first filter unit” “individually applies each of the plurality of filters for brightness after reducing the first brightness component image” in claim 7; “the first composition unit” “generates the brightness contrast influence information indicating the distribution of degrees of influence of brightness contrast in the first image by allocating, as a value indicating a degree of influence of brightness contrast at each position in the first image, a largest value among corresponding positions in the plurality of results of filter processing for brightness” in claim 9; “the first composition unit” “generates the brightness contrast influence information indicating the distribution of degrees of influence of brightness contrast in the first image by allocating, as a value indicating a degree of influence of brightness contrast at each position in the first image, an average value among corresponding positions in the plurality of results of filter processing for brightness” in claim 10; “the image processing apparatus” in claim 17; “an image sensor” configured to “generate the first image” in claim 17; “a filter unit” configured to “generate a plurality of results of filter processing for color by individually applying each of a plurality of filters for color with different frequency bands to a color component image indicating a distribution of color components in an image, the plurality of filters for color being spatial filters based on a visual characteristic of a human related to contrast detection” in claim 18; “a composition unit” configured to “generate color contrast influence information indicating a distribution of degrees of influence of color contrast in the image by compositing together the plurality of results of filter processing for color” in claim 18; “a filter unit” configured to “generate results of a plurality of filter processing for saturation by individually applying each of a plurality of filters for saturation with different frequency bands to a saturation component image indicating a distribution of saturation components in an image, the plurality of filters for saturation being spatial filters based on a visual characteristic of a human related to contrast detection” in claim 19; and “a composition unit” configured to “generate saturation contrast influence information indicating a distribution of degrees of influence of saturation contrast in the image by compositing together the plurality of results of filter processing for saturation” in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 17-25 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Manabe (U.S. Patent Application Publication No. US 2012/0020556 A1) (hereafter referred to as “Manabe”).  
	The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the system control unit 106 (described in paragraph [0047]). The above-mentioned configuration of the system control unit 106 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 1 and a program. As shown in FIG. 1, the system control unit 106 includes a processor, a Random Access Memory (RAM), a Read Only Memory (ROM) as a hardware configuration. These are connected to each other by a bus 125. The processor or central processing unit (CPU) controls another configuration in accordance with a program stored in the memory, performs data processing in accordance with the program, and stores the processing result in the memory. The CPU can be a microprocessor. The memory stores a program executed by the CPU and data. The memory can be Random Access Memory (RAM).   
With regard to claim 1, Manabe describes a first filter unit (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) configured to generate a plurality of results of filter processing for brightness by individually applying each of a plurality of filters for brightness with different frequency bands to a first brightness component image indicating a distribution of brightness components in a first image, the plurality of filters for brightness being spatial filters based on a visual characteristic of a human related to contrast detection (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070] and [0071]); and a first composition unit (see Figure 9, element 201 and refer for example to paragraphs [0144] through [0147]) configured to generate brightness contrast influence information indicating a distribution of degrees of influence of brightness contrast in the first image by compositing together the plurality of results of filter processing for brightness (see Figure 6, elements S44 and S45, and refer to paragraphs [0106] through [0109]).
As to claim 8, Manabe describes wherein individually applying each of the plurality of filters for brightness to the first brightness component image includes applying a gain conforming to a frequency band of a corresponding filter for brightness (refer for example to paragraphs [0049]).
In regard to claim 17, Manabe describes the image processing apparatus according to claim 1 (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]); and an image sensor configured to generate the first image (see Figure 1, element 1 and refer for example to paragraphs [0019] and [0021]).
With regard to claim 18, Manabe describes a filter unit (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) configured to generate a plurality of results of filter processing for color by individually applying each of a plurality of filters for color with different frequency bands to a color component image indicating a distribution of color components in an image, the plurality of filters for color being spatial filters based on a visual characteristic of a human related to contrast detection  (see Figure 2, elements 42A and 42 B, and Figure 3, element S23 refer for example to paragraphs [0070] and [0071]); and a composition unit (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) configured to generate color contrast influence information indicating a distribution of degrees of influence of color contrast in the image by compositing together the plurality of results of filter processing for color (see Figure 6, elements S44 and S45, and refer to paragraphs [0106] through [0109]).
As to claim 19, Manabe describes a filter unit (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) configured to generate results of a plurality of filter processing for saturation by individually applying each of a plurality of filters for saturation with different frequency bands to a saturation component image indicating a distribution of saturation components in an image, the plurality of filters for saturation being spatial filters based on a visual characteristic of a human related to contrast detection  (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070], [0071], [0086] and [0115]); and a composition unit (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) configured to generate saturation contrast influence information indicating a distribution of degrees of influence of saturation contrast in the image by compositing together the plurality of results of filter processing for saturation (see Figure 6, elements S44 and S45, and refer to for example paragraphs [0086], [0106] through [0109] and [0115]).
In regard to claim 20, Manabe describes generating a plurality of results of filter processing for brightness by individually applying each of a plurality of filters for brightness with different frequency bands to a first brightness component image indicating a distribution of brightness components in a first image, the plurality of filters for brightness being spatial filters based on a visual characteristic of a human related to contrast detection (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070] and [0071]); and generating brightness contrast influence information indicating a distribution of degrees of influence of brightness contrast in the first image by compositing together the plurality of results of filter processing for brightness (see Figure 6, elements S44 and S45, and refer to for example paragraphs [0106] through [0109]).
With regard to claim 21, Manabe describes generating a plurality of results of filter processing for color by individually applying each of a plurality of filters for color with different frequency bands to a color component image indicating a distribution of color components in an image, the plurality of filters for color being spatial filters based on a visual characteristic of a human related to contrast detection  (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070] and [0071]); and generating color contrast influence information indicating a distribution of degrees of influence of color contrast in the image by compositing together the plurality of results of filter processing for color (see Figure 6, elements S44 and S45, and refer to for example paragraphs [0106] through [0109]).
As to claim 22, Manabe describes generating results of a plurality of filter processing for saturation by individually applying each of a plurality of filters for saturation with different frequency bands to a saturation component image indicating a distribution of saturation components in an image, the plurality of filters for saturation being spatial filters based on a visual characteristic of a human related to contrast detection (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070], [0071], [0086] and [0115]); and generating saturation contrast influence information indicating a distribution of degrees of influence of saturation contrast in the image by compositing together the plurality of results of filter processing for saturation (see Figure 6, elements S44 and S45, and refer for example to paragraphs[0086], [0106] through [0109] and [0115]).
In regard to claim 23, Manabe describes a non-transitory computer-readable storage medium which stores a program (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) for causing a computer to execute an image processing method comprising generating a plurality of results of filter processing for brightness by individually applying each of a plurality of filters for brightness with different frequency bands to a first brightness component image indicating a distribution of brightness components in a first image, the plurality of filters for brightness being spatial filters based on a visual characteristic of a human related to contrast detection  (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070] and [0071]); and generating brightness contrast influence information indicating a distribution of degrees of influence of brightness contrast in the first image by compositing together the plurality of results of filter processing for brightness.
With regard to claim 24, Manabe describes a non-transitory computer-readable storage medium which stores a program (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) for causing a computer to execute an image processing method comprising generating a plurality of results of filter processing for color by individually applying each of a plurality of filters for color with different frequency bands to a color component image indicating a distribution of color components in an image, the plurality of filters for color being spatial filters based on a visual characteristic of a human related to contrast detection  (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070] and [0071]); and generating color contrast influence information indicating a distribution of degrees of influence of color contrast in the image by compositing together the plurality of results of filter processing for color (see Figure 6, elements S44 and S45, and refer to for example paragraphs [0106] through [0109]).
As to claim 25, Manabe describes a non-transitory computer-readable storage medium which stores a program (see Figure 1, element 10 and refer for example to paragraphs [0026] and [0027]) for causing a computer to execute an image processing method comprising generating results of a plurality of filter processing for saturation by individually applying each of a plurality of filters for saturation with different frequency bands to a saturation component image indicating a distribution of saturation components in an image, the plurality of filters for saturation being spatial filters based on a visual characteristic of a human related to contrast detection  (see Figure 2, elements 42A and 42B, and Figure 3, element S23 refer for example to paragraphs [0070], [0071], [0086] and [0115]); and generating saturation contrast influence information indicating a distribution of degrees of influence of saturation contrast in the image by compositing together the plurality of results of filter processing for saturation (see Figure 6, elements S44 and S45, and refer to for example paragraphs [0086], [0106] through [0109]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. §103(a) as being unpatentable over Manabe (U.S. Patent Application Publication No. US 2012/0020556 A1) (hereafter referred to as “Manabe”) in view of Adachi (U.S. Patent Application Publication No. US 2011/0157482 A1) (hereafter referred to as “Adachi”).
	The arguments advanced in section 10 above, as to the applicability of Manabe, are incorporated herein.
Although Manabe does not expressly describe utilizing Gaussian second-order differential function as the plurality of filters for brightness, such a technique is well known and widely utilized in the prior art.
Adachi discloses a video display device provides for generating a plurality of results of filter processing for color by individually applying each of a plurality of filters for color with different frequency bands and (refer for example to the abstract) and discloses utilizing Gaussian second-order differential function as the plurality of filters for brightness (see Figure 13 and for example to paragraphs [0094] through [0096]).
Given the teachings of the two references and the same environment of operation, namely that of generating a plurality of results of filter processing for color by individually applying each of a plurality of filters for color with different frequency bands, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Manabe system in the manner described by  according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Adachi(refer for example to paragraph [0012]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
As to claim 6, Adachi describes wherein the first filter unit individually applies each of the plurality of filters for brightness after converting gamma of the first brightness component image to linear (refer for example to paragraph [0069]).
In regard to claim 7, Adachi describes the first filter unit individually applies each of the plurality of filters for brightness after reducing the first brightness component image (refer for example to paragraphs [0078] and [0086]).


Allowable Subject Matter
Claims 2-4 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirai, Kida, Park and Fan all disclose systems similar to applicant’s claimed invention.  




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 16, 2022